Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludlow et al. (US 2016/0044522).

Regarding claim 1, Ludlow discloses 
A computer-implemented method comprising: transmitting, by a control unit of a monitoring system that is configured to monitor a property, test data to a first connected component of the monitoring system (¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device);
in response to transmitting the test data, receiving, by the control unit, response data from the first connected component of the monitoring system (¶ [0162]: Once one or more of such commands have been issued, a table can be assembled by gateway device 202 such as that shown in FIGS. 7A, 7B, and 7C that reports the link debug communication data for the entire PAN 200);
based on the response data, determining, by the control unit, a link quality indicator that reflects a strength of a connection between the control unit and the first connected component (¶ [0162]: Once one or more of such commands have been issued, a table can be assembled by gateway device 202 such as that shown in FIGS. 7A, 7B, and 7C that reports the link debug communication data for the entire PAN 200; ¶ [0166]: Use of ALQI, as described in greater detail below, provides an indicator of a certain link “health.” ALQI provides either or both of a pass/fail evaluation of the status of a link, as well as a relative indicator of the link health (such as, but not limited to, “green” (all okay), “yellow” (some, but not overwhelming problems), and “red” (there are significant issues that need to be addressed as soon as practically possible); ¶ [0169]: Filed number 7 reports the received signal strength indication (RSSI) field. The RSSI field provides the average last-hop RSSI value for the network device); and
based on the link quality indicator, adjusting, by the control unit, one or more settings of the connection between the control unit and the first connected component (¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types).
Regarding claim 17 referring to claim 1, Ludlow discloses A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: ... (¶ [0134]: the embodiments may take the form of a computer program product stored on a computer-readable storage medium having computer-readable instructions embodied in the medium).
Regarding claim 20 referring to claim 1, Ludlow discloses A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: ... (¶ [0134]: the embodiments may take the form of a computer program product stored on a computer-readable storage medium having computer-readable instructions embodied in the medium).

Regarding claims 3 and 19, Ludlow discloses 
wherein transmitting the test data comprises: obtaining, by the control unit, a time window comprising a starting time and an ending time (¶ [0201]: Method 800 begins with method step 802, in which a network node of PAN 200, such as, but not limited to, one or more of network devices 204, 206, 208, 210, 251, 252, 254, 256, 258, 260, 262, 264, and 266, substantially continuously monitors a first subset of communications link data between itself and other network nodes, as well as between itself and gateway device 202, based on a first time period); and
transmitting, by the control unit, the test data to the first connected component of the monitoring system (¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device) from the starting time until the ending time (¶ [0201]: Method 800 begins with method step 802, in which a network node of PAN 200, such as, but not limited to, one or more of network devices 204, 206, 208, 210, 251, 252, 254, 256, 258, 260, 262, 264, and 266, substantially continuously monitors a first subset of communications link data between itself and other network nodes, as well as between itself and gateway device 202, based on a first time period).

Regarding claim 6, Ludlow discloses 
further comprising: generating, by the control unit and based on the link quality indicator, configured data that is configured to enable a display of a user device to represent the link quality indicator; and sending, by the control unit, the configured data to the user device (¶ [0148]: According to one non-limiting example, diagnostic console 210 is being shown in FIG. 2 as being incorporated as, or part of, a separate device. As such, according to this non-limiting example, one or more network interfaces, e.g., gateway device 202, can provide connectivity for diagnostic console 210; ¶ [0150]: The wired interface of diagnostic console 210 can be further adapted to receive diagnostic information from the joining device, and diagnostic console 210 can further include display/touchscreen 504 for displaying the diagnostic information).

Regarding claim 7, Ludlow discloses 
further comprising: generating, by the control unit and based on the link quality indicator, configured data that is configured to enable a display of a user device to represent the link quality indicator; and sending, by the control unit, the configured data to the user device (¶ [0009]: Diagnostic node 110 provides a user with the ability to ascertain the communication link status within PAN 100; ¶ [0148]: According to one non-limiting example, diagnostic console 210 is being shown in FIG. 2 as being incorporated as, or part of, a separate device. As such, according to this non-limiting example, one or more network interfaces, e.g., gateway device 202, can provide connectivity for diagnostic console 210; ¶ [0150]: The wired interface of diagnostic console 210 can be further adapted to receive diagnostic information from the joining device, and diagnostic console 210 can further include display/touchscreen 504 for displaying the diagnostic information).

Regarding claim 15, Ludlow discloses 
wherein adjusting the one or more settings of the connection(¶ [0032]: the course of action can include one or causing the first node to change channels, increase transmission power, and increase receiver sensitivity, and the gateway node can communicate one or both of the received ALQI and modified ALQI to a diagnostic console connected via a wireless or wired connection to the gateway node; ¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types; The power level threshold is implicitly compared to determine whether transmission power should be increased or not) between the control unit and the first connected component (¶ [0008]: When using a routing technique, the message is propagated along a path, by hopping from one PAN 100 node 104 to the next node 104 until the destination is reached (e.g., first PAN 100 node 104a to second PAN 100 node 104b, and so on). To ensure the availability of all of its paths, a routing network must allow for continuous connections and reconfiguration around broken or blocked paths using self-healing algorithm; ¶ [0042]: FIG. 1 illustrates a block diagram of a mesh network and communication paths therein; ¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device) comprise: sending, by the control unit, a signal (¶ [0032]: the course of action can include one or causing the first node to change channels, increase transmission power, and increase receiver sensitivity, and the gateway node can communicate one or both of the received ALQI and modified ALQI to a diagnostic console connected via a wireless or wired connection to the gateway node; ¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types; The power level threshold is implicitly compared to determine whether transmission power should be increased or not) to a second connected component that connects the control unit and the first connected component (¶ [0008]: When using a routing technique, the message is propagated along a path, by hopping from one PAN 100 node 104 to the next node 104 until the destination is reached (e.g., first PAN 100 node 104a to second PAN 100 node 104b, and so on). To ensure the availability of all of its paths, a routing network must allow for continuous connections and reconfiguration around broken or blocked paths using self-healing algorithm; ¶ [0042]: FIG. 1 illustrates a block diagram of a mesh network and communication paths therein; ¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device), wherein the signal is configured to adjust a power level of the second connected component (¶ [0032]: the course of action can include one or causing the first node to change channels, increase transmission power, and increase receiver sensitivity, and the gateway node can communicate one or both of the received ALQI and modified ALQI to a diagnostic console connected via a wireless or wired connection to the gateway node; ¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types; The power level threshold is implicitly compared to determine whether transmission power should be increased or not).

Regarding claim 16, Ludlow discloses 
wherein transmitting the test data to the first connected component of the monitoring system comprises: determining, by the control unit, a first power level (¶ [0142]: the networks accessed by RF transceiver 302 can, but do not necessarily, represent low power, low bandwidth, or close range wireless connections. RF transceiver 302 can permit one electronic device to connect to another local electronic device via an ad-hoc or peer-to-peer connection, as is evident of Mesh networks) for a first data packet of the test data (¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device); and
transmitting, by the control unit, the first data packet of the test data (¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device) using the first power level (¶ [0142]: the networks accessed by RF transceiver 302 can, but do not necessarily, represent low power, low bandwidth, or close range wireless connections. RF transceiver 302 can permit one electronic device to connect to another local electronic device via an ad-hoc or peer-to-peer connection, as is evident of Mesh networks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. (US 2016/0044522) in view of Rimhagen et al. (US 2021/0211905).

Regarding claim 4, Ludlow discloses all the subject matter of the claimed invention with the exception of further comprising: determining, by the control unit, a first number of data packets of the test data that successfully reached the first connected component within the time window and a second number of data packets of the test data that did not successfully reach the first connected component within the time window based on the response data; and determining, by the control unit, the link quality indicator based on the first number of data packets and the second number of data packets. Rimhagen from the same or similar fields of endeavor discloses further comprising: determining, by the control unit, a first number of data packets of the test data that successfully reached the first connected component within the time window and a second number of data packets of the test data that did not successfully reach the first connected component within the time window based on the response data; and determining, by the control unit, the link quality indicator based on the first number of data packets and the second number of data packets (¶ [0108]: It may be computed, based on the obtained stored information from the TT node, e.g. the node 105, and/or the from said one or more intermediate nodes, e.g. the nodes 102-104, success rates for the TT node and/or for said one or more intermediate nodes, respectively. Each success rate may indicate how many of the test messages of the sequence transmitted by the TO node, e.g. node 101, were received by respective node associated with the success rate; ¶ [0121]: FIG. 4a is a schematic example where test messages 0-15, i.e. a sequence of 16 test messages, identified by sequence numbers as test message identifiers have propagated through a network, e.g. the network 100. The test messages indicated in the figure have in this example been received by the node 105, i.e, N5, as TT node or intermediate node when the node 101, i.e. N1, was test TO node, and vice versa; ¶ [0123]: each node that receives a test message may log, i.e. store, information about the test messages, for instance, in addition to sequence number as shown in FIG. 4a, there may be information on e.g. message source, signal strength and/or signal quality etc.; ¶ [0137]-[0139]: The test configuration of the model may include various relevant parameters, such as Time to start the test, Time to end the test; ¶ [0232]: In a routing network, it is possible to compare routes found and the actual path(s) the messages are using. Based on results from tests based on embodiments herein, it becomes possible to manually define a route and then run the test to explore the performance of that route to thereafter based on the test result possibly update the route). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by determining success rate indicating how many of the test messages of the sequence transmitted by the TO node were received by the respective node between the time to start the test and the time to end the test to determine signal quality over multiple paths of Rimhagen. The motivation would have been to provide one or more improvements regarding Bluetooth mesh networks, particularly regarding assessment of Bluetooth mesh networks and performance (Rimhagen ¶ [0010]).

Regarding claim 5, Ludlow discloses all the subject matter of the claimed invention with the exception of further comprising: generating, by the control unit, a successful transmission rate based on a number of data packets that successfully reach the first connected component within the time window; and determining, by the control unit, the link quality indicator based on the successful transmission rate. Rimhagen from the same or similar fields of endeavor discloses further comprising: generating, by the control unit, a successful transmission rate based on a number of data packets that successfully reach the first connected component within the time window; and determining, by the control unit, the link quality indicator based on the successful transmission rate (¶ [0108]: It may be computed, based on the obtained stored information from the TT node, e.g. the node 105, and/or the from said one or more intermediate nodes, e.g. the nodes 102-104, success rates for the TT node and/or for said one or more intermediate nodes, respectively. Each success rate may indicate how many of the test messages of the sequence transmitted by the TO node, e.g. node 101, were received by respective node associated with the success rate; ¶ [0121]: FIG. 4a is a schematic example where test messages 0-15, i.e. a sequence of 16 test messages, identified by sequence numbers as test message identifiers have propagated through a network, e.g. the network 100. The test messages indicated in the figure have in this example been received by the node 105, i.e, N5, as TT node or intermediate node when the node 101, i.e. N1, was test TO node, and vice versa; ¶ [0123]: each node that receives a test message may log, i.e. store, information about the test messages, for instance, in addition to sequence number as shown in FIG. 4a, there may be information on e.g. message source, signal strength and/or signal quality etc.; ¶ [0137]-[0139]: The test configuration of the model may include various relevant parameters, such as Time to start the test, Time to end the test; ¶ [0232]: In a routing network, it is possible to compare routes found and the actual path(s) the messages are using. Based on results from tests based on embodiments herein, it becomes possible to manually define a route and then run the test to explore the performance of that route to thereafter based on the test result possibly update the route). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by determining success rate indicating how many of the test messages of the sequence transmitted by the TO node were received by the respective node between the time to start the test and the time to end the test to determine signal quality over multiple paths of Rimhagen. The motivation would have been to provide one or more improvements regarding Bluetooth mesh networks, particularly regarding assessment of Bluetooth mesh networks and performance (Rimhagen ¶ [0010]).

Claims 2, 8-10, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. (US 2016/0044522) in view of Veillette (US 2010/0061272).

Regarding claims 2 and 18, Ludlow discloses 
further comprising: obtaining, by the control unit, a first route comprising a first set of one or more nodes in a mesh network that were used to transfer the test data from the control unit to the first connected component (¶ [0008]: When using a routing technique, the message is propagated along a path, by hopping from one PAN 100 node 104 to the next node 104 until the destination is reached (e.g., first PAN 100 node 104a to second PAN 100 node 104b, and so on). To ensure the availability of all of its paths, a routing network must allow for continuous connections and reconfiguration around broken or blocked paths using self-healing algorithm; ¶ [0042]: FIG. 1 illustrates a block diagram of a mesh network and communication paths therein; ¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device)
obtaining, by the control unit, a second route comprising a second set of one or more nodes in the mesh network that were used to transfer the test data from the control unit to the first connected component (¶ [0008]: When using a routing technique, the message is propagated along a path, by hopping from one PAN 100 node 104 to the next node 104 until the destination is reached (e.g., first PAN 100 node 104a to second PAN 100 node 104b, and so on). To ensure the availability of all of its paths, a routing network must allow for continuous connections and reconfiguration around broken or blocked paths using self-healing algorithm; ¶ [0042]: FIG. 1 illustrates a block diagram of a mesh network and communication paths therein; ¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device);
determining, by the control unit, that the first route and the second route are different (¶ [0162]: Referring back to FIG. 2, gateway device 202 can obtain and report link debug data by issuing a command to one or more network devices. The command issued to the network device obtains statistical information about the state of communication for the network device in relation to both their local environment (e.g., between the network device to which the command was issued and other network devices or devices that communicate with the network device (e.g., a wireless light switch can communicate wireless with gateway device 202 and the light(s) it controls)) and end-to-end communications between gateway device 202 and the network device)).
Ludlow discloses all the subject matter of the claimed invention with the exception of in response to determining that the first route and the second route are different, incrementing, by the control unit, a value of a route counter; determining, by the control unit, the link quality indicator based on the value of the route counter. Veillette from the same or similar fields of endeavor discloses in response to determining that the first route and the second route are different, incrementing, by the control unit, a value of a route counter; determining, by the control unit, the link quality indicator based on the value of the route counter (¶ [0264]: In FIG. 45, Node A initiates a Ping Request message targeting Node-C. The frame within the Ping Request message is routed through Node-B. Node-B updates the frame data by incrementing the hop count, and appending its 2-octet address, the measured RSSI and the observed LQI to the Ping Request frame's accumulated data before forwarding the frame to Node-C. Node C converts the received Ping Request frame to a Ping Response frame and sends it to Node-A. When the Ping Response frame arrives at Node-A, it contains the path traversed by the request and response frames and the measured RSSI and observed LQI values noted at each hop). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by initiating a Ping Request message to targeting node, incrementing the hop count, and receiving Ping Response frame including the path traversed by the request and response frame and the measured RSSI and observed LQI values noted at each hop of Veillette. The motivation would have been to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication (Veillette ¶ [0263]).

Regarding claim 8, Ludlow discloses all the subject matter of the claimed invention with the exception of wherein the response data comprises a route of one or more nodes in a mesh network that were used to transfer at least part of the test data from the control unit to the first connected component. Veillette from the same or similar fields of endeavor discloses wherein the response data comprises a route of one or more nodes in a mesh network that were used to transfer at least part of the test data from the control unit to the first connected component (¶ [0264]: In FIG. 45, Node A initiates a Ping Request message targeting Node-C. The frame within the Ping Request message is routed through Node-B. Node-B updates the frame data by incrementing the hop count, and appending its 2-octet address, the measured RSSI and the observed LQI to the Ping Request frame's accumulated data before forwarding the frame to Node-C. Node C converts the received Ping Request frame to a Ping Response frame and sends it to Node-A. When the Ping Response frame arrives at Node-A, it contains the path traversed by the request and response frames and the measured RSSI and observed LQI values noted at each hop). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by initiating a Ping Request message to targeting node and receiving Ping Response frame including the path traversed by the request and response frame and the measured RSSI and observed LQI values noted at each hop of Veillette. The motivation would have been to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication (Veillette ¶ [0263]).

Regarding claim 9, Ludlow discloses all the subject matter of the claimed invention with the exception of wherein the route is a list of values representing each of the one or more nodes, and wherein a value of the list of values is generated by a second connected component that connects the control unit to the first connected component as a node within the route of the mesh network. Veillette from the same or similar fields of endeavor discloses wherein the route is a list of values representing each of the one or more nodes, and wherein a value of the list of values is generated by a second connected component that connects the control unit to the first connected component as a node within the route of the mesh network (¶ [0263]: The ping command is used to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication; ¶ [0264]: In FIG. 45, Node A initiates a Ping Request message targeting Node-C. The frame within the Ping Request message is routed through Node-B. Node-B updates the frame data by incrementing the hop count, and appending its 2-octet address, the measured RSSI and the observed LQI to the Ping Request frame's accumulated data before forwarding the frame to Node-C. Node C converts the received Ping Request frame to a Ping Response frame and sends it to Node-A. When the Ping Response frame arrives at Node-A, it contains the path traversed by the request and response frames and the measured RSSI and observed LQI values noted at each hop). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by initiating a Ping Request message to targeting node and receiving Ping Response frame including the path traversed by the request and response frame and the measured RSSI and observed LQI values noted at each hop of Veillette. The motivation would have been to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication (Veillette ¶ [0263]).

Regarding claim 10, Ludlow discloses 
wherein the response data further comprises a first node link quality indicator of a first node of the one or more nodes in the route and the method further comprises: determining, by the control unit, that the first node link quality indicator does not satisfy a determined link quality indicator threshold; and in response to determining that the first node link quality indicator does not satisfy the determined link quality indicator threshold, performing, by the control unit, connection diagnostics (¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types).

Regarding claim 13, Ludlow discloses all the subject matter of the claimed invention with the exception of wherein the response data comprises a plurality of analytic indicators, and wherein determining the link quality indicator comprises combining two or more analytic indicators of the plurality of analytic indicators to generate the link quality indicator. Veillette from the same or similar fields of endeavor discloses wherein the response data comprises a plurality of analytic indicators, and wherein determining the link quality indicator comprises combining two or more analytic indicators of the plurality of analytic indicators to generate the link quality indicator (¶ [0263]: The ping command is used to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication; ¶ [0264]: In FIG. 45, Node A initiates a Ping Request message targeting Node-C. The frame within the Ping Request message is routed through Node-B. Node-B updates the frame data by incrementing the hop count, and appending its 2-octet address, the measured RSSI and the observed LQI to the Ping Request frame's accumulated data before forwarding the frame to Node-C. Node C converts the received Ping Request frame to a Ping Response frame and sends it to Node-A. When the Ping Response frame arrives at Node-A, it contains the path traversed by the request and response frames and the measured RSSI and observed LQI values noted at each hop). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by initiating a Ping Request message to targeting node and receiving Ping Response frame including the path traversed by the request and response frame and the measured RSSI and observed LQI values noted at each hop of Veillette. The motivation would have been to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication (Veillette ¶ [0263]).

Regarding claim 14, Ludlow discloses all the subject matter of the claimed invention with the exception of wherein the plurality of analytic indicators comprise a route counter value that represents a number of routes that were used to transfer the test data from the control unit to the first connected component through a mesh network, wherein each route of the number of routes corresponds to a set of one or more nodes in the mesh network. Veillette from the same or similar fields of endeavor discloses wherein the plurality of analytic indicators comprise a route counter value that represents a number of routes that were used to transfer the test data from the control unit to the first connected component through a mesh network, wherein each route of the number of routes corresponds to a set of one or more nodes in the mesh network (¶ [0263]: The ping command is used to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication; ¶ [0264]: In FIG. 45, Node A initiates a Ping Request message targeting Node-C. The frame within the Ping Request message is routed through Node-B. Node-B updates the frame data by incrementing the hop count, and appending its 2-octet address, the measured RSSI and the observed LQI to the Ping Request frame's accumulated data before forwarding the frame to Node-C. Node C converts the received Ping Request frame to a Ping Response frame and sends it to Node-A. When the Ping Response frame arrives at Node-A, it contains the path traversed by the request and response frames and the measured RSSI and observed LQI values noted at each hop). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow by initiating a Ping Request message to targeting node, incrementing the hop count, and receiving Ping Response frame including the path traversed by the request and response frame and the measured RSSI and observed LQI values noted at each hop of Veillette. The motivation would have been to check whether a Node is reachable through the mesh network, and to determine and trace the routes used for each direction of communication (Veillette ¶ [0263]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. (US 2016/0044522) in view of Veillette (US 2010/0061272) as applied to claims 10 and 8, and further in view of Songkakul et al. (US 2008/0198036).

Regarding claim 11, Ludlow discloses 
wherein the connection diagnostics comprise determining a power level of the first node (¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types; The power level threshold is implicitly compared to determine whether transmission power should be increased or not).
Ludlow in view of Veillette discloses all the subject matter of the claimed invention with the exception of wherein the connection diagnostics comprise determining a power level of the first node and comparing the power level of the first node to a power level threshold. Songkakul from the same or similar fields of endeavor discloses wherein the plurality of analytic indicators comprise a route counter value that represents a number of routes that were used to transfer the test data from the control unit to the first connected component through a mesh network, wherein each route of the number of routes corresponds to a set of one or more nodes in the mesh network (¶ [0054]: the collected values at the default or first power level may be compared to the collected values at the second power level for each of the activated automation components 116. If the difference between the compared values satisfies a defined threshold level which may be, for example, a specified range for optimized wireless mesh network communication, for one of the automation components 116, then the automation component 116 flagged or noted to have the power level lowered to a second power level when next activated, if the difference between the compared values does not satisfy a defined threshold level for one of the automation components 116, then the automation component 116 flagged or noted to have the power level increased to a third power level when next activated and note that the power level cannot be lowered further. Generally, optimization adjusts and/or lowers the radio transmit power level of all of the wireless automation components or nodes in order to ensure that the user selected parameters) (such as number of 1-hop neighbors, RSSI, etc.) are within their optimized ranges). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow in view of Veillette by increasing the power level when the difference between the compared values does not satisfy a defined threshold level for one of the automation components of Songkakul. The motivation would have been to optimize communications and radio transmit power levels between various wireless devices or automation components within the building automation system (Songkakul ¶ [0007]).

Regarding claim 12, Ludlow discloses 
wherein the response data further comprises a first node power level of a first node of the one or more nodes in the route and the method further comprises: ... adjusting, by the control unit, a power level of the first node (¶ [0203]: gateway device 202 receives the ALQI and evaluates it, and takes corrective actions if necessary. According to aspects of the embodiments, gateway device 202 can change channels, and/or provide suggestions in regard to corrective actions (e.g., increasing transmission power, receiver sensitivity, among other types; The power level threshold is implicitly compared to determine whether transmission power should be increased or not).
Ludlow in view of Veillette discloses all the subject matter of the claimed invention with the exception of determining, by the control unit, that the first node power level does not satisfy a determined power level threshold; and in response to determining that the first node power level does not satisfy the determined power level threshold, adjusting ... a power level of the first node. Songkakul from the same or similar fields of endeavor discloses determining, by the control unit, that the first node power level does not satisfy a determined power level threshold; and in response to determining that the first node power level does not satisfy the determined power level threshold, adjusting ... a power level of the first node (¶ [0054]: the collected values at the default or first power level may be compared to the collected values at the second power level for each of the activated automation components 116. If the difference between the compared values satisfies a defined threshold level which may be, for example, a specified range for optimized wireless mesh network communication, for one of the automation components 116, then the automation component 116 flagged or noted to have the power level lowered to a second power level when next activated, if the difference between the compared values does not satisfy a defined threshold level for one of the automation components 116, then the automation component 116 flagged or noted to have the power level increased to a third power level when next activated and note that the power level cannot be lowered further. Generally, optimization adjusts and/or lowers the radio transmit power level of all of the wireless automation components or nodes in order to ensure that the user selected parameters) (such as number of 1-hop neighbors, RSSI, etc.) are within their optimized ranges). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Ludlow in view of Veillette by increasing the power level when the difference between the compared values does not satisfy a defined threshold level for one of the automation components of Songkakul. The motivation would have been to optimize communications and radio transmit power levels between various wireless devices or automation components within the building automation system (Songkakul ¶ [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466